Citation Nr: 1511394	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  11-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 

2.  Entitlement to a compensable evaluation for testicular cancer.

3.  Entitlement to an initial rating in excess of 10 percent for a scar, status post right inguinal orchiectomy.

4.  Entitlement to an initial rating in excess of 10 percent for hallux limitus, right foot, associated with right hallux valgus. 

5.  Entitlement to an initial compensable evaluation for left varicocele.

6.  Entitlement to an initial compensable evaluation for right foot tinea pedis. 

7.  Entitlement to service connection for left foot tinea pedis. 

8.  Entitlement to service connection for an upper respiratory disability. 

9.  Entitlement to service connection for a heart disability. 

10.  Entitlement to service connection for hypertension. 

11.  Entitlement to service connection for costochondritis. 

12.  Entitlement to service connection for left foot hallux valgus.  


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1986, November 2001 to August 2002, November 2003 to May 2004, June 2005 to September 2006, and October 2007 to April 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

In a statement received in September 2009, the Veteran raised the issue of entitlement to service connection for "mental stress" due to the removal of his right testicle.  During his June 2014 hearing, the Veteran clarified his intent to claim service connection for anxiety as secondary to his service connected disability.  During his hearing, the Veteran also raised the issue of entitlement to service connection for a bilateral knee disability and erectile dysfunction secondary to his testicle removal.  These issues have not been addressed by the AOJ; therefore, they are referred to the AOJ for appropriate action.  

Additionally, the Board notes a July 2007 rating decision, which states "SMC-K entitlement not shown." However, a review of the record indicates the Veteran is presently service connected for right testicular cancer, status post radical orchiectomy.  Pursuant to 38 C.F.R. § 3.350(a)(1)(i), special monthly compensation at the "k" rate is warranted for loss of a creative organ based on the acquired absence of one or both testicles.  The Board also refers this issue to the RO to address the clear and unmistakable error. 

The issues of entitlement to increased ratings for testicular cancer, a scar status post right inguinal orchiectomy, right hallux limitus, left varicocele, right foot tinea pedis, as well as service connection for left foot tinea pedis, upper respiratory disability, a heart disability, hypertension, costochondritis, and left foot hallux valgus are addressed in the REMAND that follows the ORDER section of this decision.




FINDING OF FACT

During his June 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he desired to withdraw his appeal for entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a TDIU by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

During his June 2014 Board hearing, the Veteran requested the issue of entitlement to a TDIU be withdrawn.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal, and the issue must be dismissed. 


ORDER

The appeal for entitlement to a TDIU is dismissed.


REMAND

At the outset, the Board notes that following a comprehensive journey through the Veteran's disordered paper files, as well as his electronic records in Virtual VA and VBMS, a copy of the Veteran's December 2010 statement of the case (SOC) could not be discovered.  As such, the RO should obtain a copy of the Veteran's SOC and associate that document with the record.  If a copy cannot be obtained, a new SOC must be issued addressing the issues not covered in the August 2013 SOC. 

The Board further notes that where the evidence indicates a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In the course of the Veteran's June 2014 hearing, the Veteran indicated he was experiencing low energy and fatigue as a result of his right testicle removal.  He also stated his right foot hallux limitus disability had worsened, with additional pain throughout other areas of his foot.  Further, the Veteran indicated he is experiencing both pain and swelling as a result of his left varicocele.  The Veteran most recently underwent examinations to evaluate these disabilities in June 2009, February 2011, and June 2009 respectively.  Based on the foregoing, new examinations are warranted.  

The Veteran filed a claim for service connection for a bilateral foot fungus condition in February 2011.  He subsequently underwent a VA skin disease examination the same month.  In the course of her examination, the examiner determined the Veteran's right foot tinea pedis was as likely as not the result of service; however, his left foot tinea pedis was less likely than not caused by service.  The examiner's reasoning for this curious opinion was that she could not find documentation of treatment for the left foot in service.  However, a review of the Veteran's service treatment records (STRs) shows he was indeed treated for bilateral tinea pedis in May 2004 and July 2005.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board has determined that the Veteran should be afforded another VA examination to assess his bilateral lower extremity tinea pedis, and to obtain a medical opinion relative to his left foot tinea condition. 

The Veteran also filed claims for service connection for heart problems and an upper respiratory condition in October 2008.  He underwent a VA general medical examination in June 2009.  At that time, the examiner diagnosed the Veteran with essential hypertension.  The Veteran also underwent pulmonary function testing during his examination, which revealed no evidence of respiratory impairment.  The examiner found insufficient evidence to diagnose an active respiratory disease.  However, in his September 2009 notice of disagreement (NOD) the Veteran stated he believes his upper respiratory condition is a chronic viral respiratory infection.  A review of the Veteran's STRs does show multiple treatments for upper respiratory infections and pharyngitis.  His STRs also show several blood pressure readings, which although not considered hypertensive, were elevated to the pre-hypertensive range.  Therefore, a current medical examination and medical opinion should be obtained relative to these conditions.  

The Veteran initiated a claim for service connection for costochondritis in March 2010.  At that time, the Veteran reported experiencing chest pain in service.  He underwent a VA examination in July 2010, wherein he was diagnosed with costochondritis.  The examiner merely indicated that the Veteran's in-service chest pains were non-cardiac in origin, but did not proffer an opinion relative to whether the Veteran's complaints of chest pain in service were etiologically related to his costochondritis.  Therefore, the Board finds a new VA examination and medical opinion is also warranted for this claimed condition. 

Finally, the Veteran claimed service connection for left foot hallux valgus in September 2009.  A review of his outpatient treatment notes from the Miami VAMC shows a clear diagnosis of this disability, which has required surgical intervention.  The Veteran's STRs do not show treatment for or a diagnosis of a left foot hallux valgus; however, during his June 2014 hearing, the Veteran provided credible testimony that his condition developed at the same time as his right hallux valgus formed, but was of lesser severity.  In the alternative, the Veteran has also asserted his left hallux valgus originated as a result of abnormal weight bearing precipitated by his service-connected right hallux valgus.  To date, the Veteran has not been afforded a VA examination.  VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the foregoing, the Board finds there is sufficient evidence to warrant a VA examination to determine whether the Veteran's left hallux valgus was either incurred in service, or alternatively caused by his service connected right hallux valgus.  

Additionally, the originating agency should undertake appropriate development to obtain any ongoing treatment records related to the disabilities at issue.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or AMC should obtain a copy of the December 2010 SOC that was issued to the Veteran.  If a copy of the SOC cannot be obtained, the RO or AMC must issue a new SOC addressing the issues not addressed in the August 2013 SOC.  

3.  Then, the RO or the AMC should afford the Veteran a VA examination to determine the current degree of severity of his service-connected testicular cancer, to include the claimed residuals of chronic fatigue and low energy, as well as the service-connected left varicocele.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes.

4.  The Veteran also should be afforded an examination by a physician to assess his bilateral tinea pedis, and to determine the etiology of his left foot tinea pedis.

All pertinent evidence of record must be made available and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's left foot tinea pedis: 

a) originated during his periods of active service or is otherwise etiologically related to his active service; or

b) was caused or permanently worsened by his service-connected right foot tinea pedis.

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The Veteran also should be afforded an examination by a physician to assess his bilateral hallux valgus, and to determine the etiology of his left hallux valgus.

All pertinent evidence of record must be made available and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's left hallux valgus: 

a) originated during his periods of active service or is otherwise etiologically related to his active service; or

b) was caused or permanently worsened by his service-connected right hallux valgus.

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

6.  The Veteran also should be afforded an examination by a physician to assess and determine the etiology of his hypertension.

All pertinent evidence of record must be made available and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's essential hypertension originated during his periods of active service or is otherwise etiologically related to his active service.

A complete rationale for any proffered opinion must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.


7.  The Veteran also should be afforded an examination by a physician to assess and determine the etiology of his costochondritis.

All pertinent evidence of record must be made available and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's costochondritis originated during his periods of active service or is otherwise etiologically related to his active service.  In this regard, the examiner must discuss and consider the Veteran's competent and credible reports of chest pain in service. 

A complete rationale for any proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

8.  The RO or the AMC should also undertake any other development it determines to be warranted.

9.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeal



Department of Veterans Affairs


